UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-6937


ALEXANDER JIGGETTS,

                    Plaintiff - Appellant,

             v.

BALTIMORE COUNTY SHERIFF; JAY FISHER, Baltimore County Circuit;
COUNTY CLERK JULIE ENSOR; BALTIMORE COUNTY CIRCUIT COURT
CHIEF JUDGE, Unknown Name,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:17-cv-01525-JFM)


Submitted: November 20, 2017                               Decided: November 28, 2017


Before KING, SHEDD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alexander Jiggetts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alexander Jiggetts appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. See Jiggetts v. Balt. Cty. Sheriff, No. 1:17-cv-01525-JFM (D. Md. June 30,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                             AFFIRMED




                                            2